 



Exhibit 10.2
AMENDMENT TO PIPELINE LEASE AMENDMENT
This Amendment to Pipeline Lease Agreement (“Amendment”) is entered into as of
the 11th day of October, 2005, by and between Mid-America Pipeline Company, LLC
(“MAPL”) and Navajo Pipeline Co., L.P. (“Navajo”).
MAPL and Navajo are parties to that certain Pipeline Lease Agreement, dated
March 11, 1996 (as amended and in effect on the date hereof, the “Lease”),
pursuant to which MAPL has leased to Navajo certain real property more
particularity defined in the Lease.
MAPL and Navajo have agreed to certain changes to terms and provisions of the
Lease and now wish to amend the Lease to evidence same.
In consideration of the mutual covenants contained herein and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, MAPL and Navajo hereby amend the Lease as follows:

  1.   From and after the date hereof, Section 3 B of the Lease is hereby
deleted in its entirely and the following substituted in lieu thereof:

“Provided that Lessee is not in default under this Lease beyond the applicable
notice and cure periods at the time of the exercise of any of the Options
granted herein, Lessee is granted the options (the “Options”) to renew this
Lease for three (3) additional terms of ten (10) years each (the “Renewal
Terms”; the Initial Term and any Renewal Terms being collectively referred to as
the “Term”) commencing on the next day after the expiration of the Initial Term
or any Renewal Term, as the case may be. Lessee shall exercise each Option, if
at all, by delivering MAPL written notice of the exercise of the Option at least
one year prior to the expiration of the applicable Term. Lessee’s lease of the
Pipeline System during any Renewal Term will be upon the same terms as the
immediately prior Term, except that the Base Rent (hereinafter defined) will
adjust as hereinafter provided and during the last Renewal Term Lessee will have
no further right to renew this Lease.”

  2.   From and after the date hereof, the Section 4 B is hereby deleted in its
entirety and the following substituted in lieu thereof:

“Base Rent for the first Lease Year of each of the Renewal Terms (the eleventh
[11th], twenty-first [21st] and thirty-first [31st] Lease Years) shall be the
greater of (1) $441,666.67, multiplied by the quotient obtained by dividing
Lessor’s posted tariff for NGL movement from Group 110 to Hobbs in effect on the
day the Initial Term expires by Lessor’s posted tariff for NGL movement from
Group 110 to Hobbs on the last day of the fifth (5th) Lease Year of the Initial
Term, or (2) the Base Rent in effect

 



--------------------------------------------------------------------------------



 



during the immediately preceding Lease Year multiplied by the Base Rent
Adjuster; provided, however, in no event shall the Base Rent be less than
$441,666.67. The Base Rent in effect for each subsequent Lease Year during the
Renewal Terms shall be the greater of (1) the Base Rent in effect for the 11th
21st or 31st Lease Year, as the case may be, or (2) the Base Rent in effect for
the immediately preceding Lease Year multiplied by the Base Rent Adjuster.”

  3.   From and after the date hereof, Section 21 of the Lease is hereby amended
by adding the following notice for MAPL thereto:

Mid-America Pipeline Company, LLC
2727 North Loop West
Houston, Texas 77008
Attention: President
Facsimile: 713.880.6570
With copy to:
Mid-America Pipeline Company, LLC
2727 North Loop West
Houston, Texas 77008
Attention: Chief Legal Officer
Facsimile: 713.880.6580
and by adding the following notice for Navajo thereto:
Navajo Pipeline Co., L.P.
  and Holly Corporation
100 Crescent Court
Suite 1600
Dallas, Texas 75201
Attention: General Counsel
With copy to:
Navajo Pipeline Co., L.P.
501 East Main
Artesia, New Mexico 88210
Attention: Vice President

  4.   All terms, conditions and provisions of the Lease are continued in full
force and effect and shall remain unaffected and unchanged except as
specifically amended hereby. The Lease, as amended hereby, is hereby ratified
and reaffirmed by the

2



--------------------------------------------------------------------------------



 



      parties hereto who specifically acknowledge the validity and
enforceability thereof.

  5.   This Amendment shall be governed by and construed in accordance with the
laws of the State of New Mexico, without regard to the conflicts of laws
principles. In the event that the terms of the Lease conflict or are
inconsistent with those of this Amendment, the terms of this Amendment shall
govern. The provisions of this Amendment shall be binding upon, and shall inure
to the benefit of, the parties hereto and each of their respective
representatives, successors, and assigns. This Amendment may not be modified or
changed in whole or in part in any manner other than by an instrument in writing
duly signed by both parties hereto. This Amendment may be executed in one or
more counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same agreement.

[signature page to follow]

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the parties has executed this Amendment by its
duly authorized representative on the dates indicated below.

          MID-AMERICA PIPELINE COMPANY, LLC    
 
       
By:
  /s/ J. M. Collingsworth    
 
       
Name:
  J. M. Collingsworth    
Title:
  Senior Vice President    
 
        Date Signed: October 11, 2005    
 
        NAVAJO PIPELINE CO., L. P.    
 
       
By:
  /s/ Matthew P. Clifton    
 
       
Name:
  Matthew P. Clifton    
Title:
  President       Date Signed: October 11, 2005    

[SIGNATURE PAGE TO AMENDMENT TO PIPELINE LEASE AGREEMENT]

4